UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
                                    )                Criminal No. 01-259-01 (ESH)
                                    )
JAMES J. GASTON,                    )
                                    )
                  Defendant.        )
____________________________________)


                                              ORDER

         Upon consideration of the Report and Recommendation issued by Magistrate Judge John

M. Facciola on August 12, 2011 [dkt. #111], which accepted the agreed-upon recommendation of

the parties and the Probation Office, it is hereby

        ORDERED that defendant’s conditions of supervised release are modified to require him

to spend no less than 90 days of his remaining term of supervised release in a halfway house; and

it is further

        ORDERED that all other conditions of supervised release remain in effect.



                                                                /s/
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge

Date: August 24, 2011